                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 LARRY KLAYMAN,
             Plaintiff,
        v.                                                 Civil Action No. 06-670 (CKK)
 JUDICIAL WATCH, INC., et al.,
             Defendants.

                                     MEMORANDUM OPINION
                                        (August 22, 2019)

       Plaintiff/Counter-Defendant Larry Klayman again seeks reconsideration of the Court’s

decision to deny his post-trial motions in this matter and once again pursues voluntary recusal or

disqualification of this Court. He further moves for relief on the basis that Defendant/Counter-

Plaintiff Judicial Watch, Inc. (“Judicial Watch”) and Counter-Plaintiff Thomas J. Fitton committed

fraud, misrepresentation, and/or misconduct. Lastly, he requests that the temporary stay of Judicial

Watch and Fitton’s writ of garnishment be reinstated. See Pl.’s Mot. for Recons. of Pl.’s Mot. for

Voluntary Recusal or Disqualification, Mot. for Recons. of Ct.’s Order Den. Mot. for J.

Notwithstanding Verdict and Lifting Temporary Stay on Writs of Garnishment, and Mot. for Order

to Show Cause and to Set Aside J. of Mar. 18, 2019 for Fraud, Misrepresentation, and/or

Misconduct by Defs./Counterclaimants’ Thomas J. Fitton and Judicial Watch, ECF No. 606

(“Klayman’s Second Recons. & Recusal Mot.”). The Court finds that Judicial Watch and Fitton

do not need to file an opposition.

       This Court’s prior orders denying Klayman’s post-trial motions have addressed all but two

of the arguments that Klayman now makes. The Court incorporates and makes part of its opinion

each of these past decisions. See Mem. Op. (Aug. 7, 2019), ECF No. 604; Mem. Op. (Mar. 18,

2019), ECF No. 581. Accordingly, Klayman’s request that the temporary stay of Judicial Watch


                                                 1
and Fitton’s writ of garnishment be reinstituted “to allow for a new judge to rule on” his post-trial

motions is moot. See Klayman’s Second Recons. & Recusal Mot. at 21. Even if his request were

not moot, Klayman has not offered to provide a bond or other security as required by Federal Rule

of Civil Procedure 62(b).     See Defs.’ Reply in Opp’n to Stay of Writs of Attachment by

Garnishment, ECF No. 601, at 1 (noting that as of August 2, 2019 Klayman had not fulfilled bond

or other security requirement).

       The first of Klayman’s new arguments is that the damages are unreasonable, in part due to

how Judicial Watch and Fitton’s counsel Richard W. Driscoll “misleadingly” described the

decrease in donations from multi-year donors. During his closing argument, Mr. Driscoll stated

that “during 2006, there was a $500,000 drop; and in 2007, there was a $1,400,000 drop.” Trial

Tr. 3684:1–3. Klayman claims this is misleading considering the testimony of Steven Anderson,

who explained that the donations dropped from $4.8 million in 2005 to $4.3 million in 2006 (a

decrease of $500,000) and further to $3.4 million in 2007 (an additional decrease of $900,000),

totaling a $1.4 million drop in funding. See Trial Tr. 3064:2–12. Klayman did not object to this

statement during Mr. Driscoll’s closing.       Nor did he address it during his own closing.

Furthermore, the Court instructed the jury that counsels’ statements were not evidence in the case.

See, e.g., Trial Tr. 245:10–15. While Mr. Driscoll could have been more precise in clarifying

whether the $1.4 million drop was from 2005 to 2007 or from 2006 to 2007, the jury considered

the evidence and the jury award was reasonable in light of the evidence. See Mem. Op. (Mar. 18,

2019), ECF No. 581, at 36–39 (discussing reasonableness of damages at length).

       Second, Klayman moves to set aside the [584] March 18, 2019 judgment for alleged fraud,

misrepresentation, and/or misconduct by Judicial Watch and Fitton under Federal Rule of Civil

Procedure 60(b). This is based on “newly discovered evidence” in the form of deposition



                                                 2
testimony in a defamation suit initiated by Klayman against Fitton filed in the Southern District of

Florida, Klayman v. Fitton, No. 19-cv-20544. In his deposition testimony, Fitton stated that

Klayman was not “ousted as a result of a sexual harassment complaint.” See Klayman’s Second

Recons. & Recusal Mot., Ex. 1 (Fitton Dep. Trans.) at 44:23–45:5. Klayman appears to contend

that this statement contradicts Fitton’s and other witnesses’ testimony in this case, and that

therefore Judicial Watch and Fitton have committed fraud, misrepresentation, and/or misconduct.

       Under Klayman’s own cited authority, “[f]raud on the court . . . is fraud which is directed

to the judicial machinery itself and is not fraud between the parties or fraudulent documents, false

statements or perjury.” Baltia Air Lines, Inc. v. Transaction Mgmt., Inc., 98 F.3d 640, 643 (D.C.

Cir. 1996) (internal quotation marks omitted). Showing fraud under Rule 60(b) requires meeting

a high threshold, such as demonstrating “the bribery of a judge or the knowing participation of an

attorney in the presentation of perjured testimony.” Id.

       Klayman has not met the high standard for relief on these grounds, as he has contended

solely that Fitton and possibly others testified falsely. Moreover, Klayman has not identified any

of Fitton’s testimony at trial contradicting the quoted deposition testimony or suggesting that

Klayman was “ousted as a result of a sexual harassment complaint.” He references only the

testimony of Paul Orfanedes in addressing Mr. Orfanedes’s understanding of why Klayman left

Judicial Watch. See Trial Tr. 1834:14–25. Nowhere in his testimony did Mr. Orfanedes state that

Klayman left Judicial Watch due to a “sexual harassment complaint.” He testified that Klayman

left Judicial Watch in part to avoid “an internal investigation into . . . whether he [Klayman]

pursued an inappropriate relationship” with an employee and, at most, explained his concern that

Judicial Watch might have been subject to “sexual harassment allegations” based on that alleged




                                                 3
relationship. See Trial Tr. at 1830:4–9, 1834:14–25. Accordingly, Klayman is not entitled to relief

on these grounds.

       For the foregoing reasons, this Court shall DENY [606] Larry Klayman’s Motion for

Reconsideration of Plaintiff’s Motion for Voluntary Recusal or Disqualification; DENY [606]

Klayman’s Motion for Reconsideration of the Court’s Order Denying Motion for Judgment

Notwithstanding the Verdict and Lifting Temporary Stay on Writs of Garnishment; and DENY

[606] Klayman’s Motion for Order to Show Cause and to Set Aside Judgment of March 18, 2019

for Fraud, Misrepresentation, and/or Misconduct by Defendants/Counterclaimants Thomas J.

Fitton and Judicial Watch.

       An appropriate Order accompanies this Memorandum Opinion.


Dated: August 22, 2019
                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                4
